Case: 21-60845   Document: 00516085837      Page: 1   Date Filed: 11/08/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 8, 2021
                             No. 21-60845                          Lyle W. Cayce
                                                                        Clerk

   BST Holdings, L.L.C.; RV Trosclair, L.L.C.; Trosclair
   Airline, L.L.C.; Trosclair Almonaster, L.L.C.;
   Trosclair and Sons, L.L.C.; Trosclair ; Trosclair,
   Incorporated; Trosclair Carrollton, L.L.C.; Trosclair
   Claiborne, L.L.C.; Trosclair Donaldsonville, L.L.C.;
   Trosclair Houma, L.L.C.; Trosclair Judge Perez, L.L.C.;
   Trosclair Lake Forest, L.L.C.; Trosclair Morrison,
   L.L.C.; Trosclair Paris, L.L.C.; Trosclair Terry, L.L.C.;
   Trosclair Williams, L.L.C.; Ryan Dailey; Jasand
   Gamble; Christopher L. Jones; David John Loschen;
   Samuel Albert Reyna; Kip Stovall; Answers in Genesis,
   Incorporated; American Family Association,
   Incorporated; Burnett Specialists; Choice Staffing,
   L.L.C.; Staff Force, Incorporated; Leadingedge
   Personnel, Limited; State of Texas; HT Staffing,
   Limited; doing business as HT Group; The State of
   Louisiana; Cox Operating, L.L.C.; Dis-Tran Steel,
   L.L.C.; Dis-Tran Packaged Substations, L.L.C.; Beta
   Engineering, L.L.C. Optimal Field Services, L.L.C.; The
   State of Mississippi; Gulf Coast Restaurant Group,
   Incorporated; The State of South Carolina; The State
   of Utah; Word of God Fellowship, Incorporated, doing
   busines as Daystar Television Network,

                                                              Petitioners,

                                versus

   Occupational Safety and Health Administration,
   United States Department of Labor; United States
Case: 21-60845     Document: 00516085837           Page: 2   Date Filed: 11/08/2021

                                    No. 21-60845


   Department of Labor; Martin J. Walsh, Secretary, U.S.
   Department of Labor; Douglas Parker, in his Official
   Capacity as Assistant Secretary of Labor for
   Occupational Safety and Health,

                                                                    Respondents.


                            Petition for Review of
                 Occupational Safety and Health Administration
                       Emergency Temporary Standard


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In addition to any general response to the pending stay motions it
   plans to file today, the Government shall respond specifically to Texas’s
   November 7, 2021 Motion for Stay of Emergency Temporary Standard by
   Noon on Wednesday, November 10.
          Texas shall file any reply by 5:00 PM on Thursday, November 11.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2